706 S.E.2d 464 (2011)
In the Matter of Pamela V. DADA.
No. S11Y0555.
Supreme Court of Georgia.
February 28, 2011.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Report and Recommendation of the special master, George E. Glaze, who was appointed pursuant to Bar Rule 4-106 of the Georgia Rules of Professional Conduct after respondent Pamela V. Dada (State Bar No. 374401) was convicted of a felony in South Carolina.
The record shows that on October 28, 2009, in the Court of General Sessions for the County of Charleston, State of South Carolina, Dada pled guilty to one felony count of financial identity fraud and was sentenced thereon. The special master admitted the certified copy of the judgment of conviction, which is included in the record. Because Dada's felony conviction is a disciplinary offense, see Bar Rule 8.4(a)(2), the maximum punishment for which is disbarment, see Bar Rule 8.4(c), and because she has not appeared or otherwise offered any factors in mitigation of punishment, we agree with the special master's recommendation of disbarment and hereby order that Pamela V. Dada be disbarred from the practice of law in the State of Georgia pursuant to Bar Rule 4-106(f)(1). She is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.